Order entered January 16, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01029-CR

                                COREY LEE HOBBS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-59386-R

                                              ORDER

       On December 3, 2014, this Court ordered the trial court to prepare and file a certification

of appellant’s right to appeal within fifteen days. To date, we have not received the certification

of appellant’s right to appeal as required by Texas Rule of Appellate Procedure 25.2(d). See

TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

Additionally, appellant’s brief is overdue.

       Accordingly, we ORDER the trial court to prepare and file with this Court, within TEN

DAYS of the date of this order, a certification of appellant’s right to appeal that accurately

reflects the trial court proceedings.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Bennett, Presiding Judge, 265th Judicial District Court; Felicia Pitre, Dallas

County District Clerk; Riann Moore, Dallas County Public Defender’s Office; and the Dallas

County District Attorney’s Office.

                                                    /s/    ADA BROWN
                                                           JUSTICE